Case 4:19:<%0504% Document 28 Filed on 08/31/20 in TXSD Page 1 of 2

a

\ ° United
Case 4:19-cy-05041 } _. Southare States Courts
Vo N District
FILED. Texas

Supolement ta Complaint, Exhibit Cover Sheet .
os AUG 3'4 2020
Description;

David J
TDCI Offender Orientation Handbook I[-202 (rev. FebruattHey Geri of Cours

Document Length; Contents 134 pages plus list af Units, document info,
and Table of Contents

Document #42 Exhibit #1

Title; TEXAS DEPARTMENT OF CRIMINAL JUSTICE OFFENDER ORIENTATION
HANDBOOK as Approved by the Texas Department of Criminal Justice
Director of the Correctional Institutions Division Printed FEBRUARY
2017 -
 

 

 

 

 

Retail
US POSTAGE PAID

Sxigin: 7 78119

: . $0. 00 : sos0s00119-7

   

 

   
  
  
  
   
  
   

 

 

   

 

 

.

fo PRIORITY MAIL 2-DAY®

‘ 1 Lb 11.00 Gz
f 1004
L j EXPECTED DELIVERY DAY: 08/27/20

q .

{ _ |) StF

To:
‘ PO BOX 61010
Houston TX 77208-1016

. __USPS TRACKING® NUMBER

ac

9505 5128 4977 0237 1722 15

mrp

  

 

 

 

 

   
